Exhibit 10.2

COPART, INC.

AMENDED AND RESTATED STAND-ALONE

STOCK OPTION AWARD AGREEMENT

This Amended and Restated Stand-Alone Stock Option Award Agreement, dated
June 2, 2015, amends and restates, and supersedes in its entirety, the
Stand-Alone Stock Option Award Agreement, dated December 16, 2013, by and
between Copart, Inc. and Vincent W. Mitz.

NOTICE OF STOCK OPTION GRANT

Participant Name: Vincent W. Mitz

Address: c/o Copart, Inc.

                      14185 Dallas Parkway, Suite 300

                      Dallas, Texas 75254

You have been granted a Nonstatutory Stock Option to purchase Common Stock of
Copart, Inc. (the “Company”), subject to the terms and conditions of this
Amended and Restated Stand-Alone Stock Option Agreement (the “Option
Agreement”), as follows:

 

Grant Number

 

Date of Grant

December 16, 2013

Vesting Commencement Date

December 16, 2013

Exercise Price per Share

$35.62

Total Number of Shares Granted

1,500,000

Total Exercise Price

$53,430,000

Term/Expiration Date:

December 16, 2023

Vesting Schedule:

Subject to any acceleration provisions set forth in this Option Agreement, this
Option may be exercised, in whole or in part, in accordance with the following
schedule:

One fifth (1/5th) of the Shares subject to the Option shall vest on the one-year
anniversary of the Vesting Commencement Date and one sixtieth (1/60th) of the
Shares subject to the Option shall vest each month thereafter on the same day of
the month as the Vesting Commencement Date, subject to Participant continuing to
be a Service Provider through each such date.



--------------------------------------------------------------------------------

Notwithstanding the foregoing and anything contrary in this Option Agreement, if
upon or following a Change in Control, Participant’s status as a Service
Provider is terminated (i) by the Company, successor corporation or the entity
to whom Participant is providing services following a transaction (the
“Employer”) without Cause or (ii) by Participant for Good Reason (any
termination described in clauses (i) and (ii), a “Covered Termination”), then
one hundred percent (100%) of Participant’s Shares subject to the Option shall
immediately vest and become exerciseable.

Termination Period:

As set forth in Section 9 of this Option Agreement, this Option will be
exercisable for twelve (12) months after Participant ceases to be a Service
Provider, unless such termination is a Covered Termination, in which case this
Option will remain exercisable through the Term/Expiration Date as provided
above. Notwithstanding the foregoing sentence, in no event may this Option be
exercised after the Term/Expiration Date as provided above and may be subject to
earlier termination as provided in Section 11(c) of this Option Agreement.

By Participant’s signature and the signature of the Company’s representative
below, Participant and the Company agree that this Option is granted under and
governed by the Terms and Conditions of Stock Option Grant, attached hereto as
Exhibit A, which is made a part of this document. Participant has reviewed this
Option Agreement in its entirety, has had an opportunity to obtain the advice of
counsel prior to executing this Option Agreement and fully understands all
provisions of the Option Agreement. Participant hereby agrees to accept as
binding, conclusive and final all decisions or interpretations of the
Administrator upon any questions relating to the Option Agreement. Participant
further agrees to notify the Company upon any change in the residence address
indicated below.

 

PARTICIPANT: COPART, INC.

/s/ Vincent W. Mitz

/s/ Paul A. Styer

Signature By

Vincent W. Mitz

Senior Vice President and General Counsel

Print Name Title Resident Address:

[omitted]

 

 

-2-



--------------------------------------------------------------------------------

EXHIBIT A

TERMS AND CONDITIONS OF STOCK OPTION GRANT

1. Definitions. As used herein, the following definitions will apply:

(a) “Administrator” means the Board or any of its committees as will be
administering the Option, in accordance with Section 17 of the Option Agreement.

(b) “Option Agreement” means this Option agreement between the Company and
Participant evidencing the terms and conditions of this Option.

(c) “Board” means the Board of Directors of the Company.

(d) “Cause” means (i) any act of dishonesty made by Participant in connection
with Participant’s responsibilities as a Service Provider; (ii) Participant’s
conviction of, or plea of nolo contendere to, a felony or any crime involving
fraud, embezzlement or any other act of moral turpitude; (iii) Participant’s
gross misconduct; (iv) willful and continued failure of Participant to
substantially perform his or her principal duties and/or obligations of
employment to his or her Employer; or (v) Participant’s unauthorized use or
disclosure of any proprietary information or trade secrets of the Company or any
other party to whom Participant owes an obligation of nondisclosure as a result
of Participant’s relationship with the Company.

(e) “Change in Control” means the occurrence of any of the following events:

(i) A change in the ownership of the Company which occurs on the date that any
one person, or more than one person acting as a group, (“Person”) acquires
ownership of the stock of the Company that, together with the stock held by such
Person, constitutes more than 50% of the total voting power of the stock of the
Company; provided, however, that for purposes of this subsection (i), the
acquisition of additional stock by any one Person, who is considered to own more
than 50% of the total voting power of the stock of the Company will not be
considered a Change in Control; or

(ii) A change in the effective control of the Company which occurs on the date
that a majority of members of the Board is replaced during any twelve (12) month
period by Directors whose appointment or election is not endorsed by a majority
of the members of the Board prior to the date of the appointment or election.
For purposes of this clause (ii), if any Person is considered to effectively
control the Company, the acquisition of additional control of the Company by the
same Person will not be considered a Change in Control; or

(iii) A change in the ownership of a substantial portion of the Company’s assets
which occurs on the date that any Person acquires (or has acquired during the
twelve (12) month period ending on the date of the most recent acquisition by
such person or persons) assets from the Company that have a total gross fair
market value equal to or more than 50% of the total gross fair market value of
all of the assets of the Company immediately prior to such acquisition or
acquisitions; provided, however, that for purposes of this subsection (iii), the
following will not constitute a change in the ownership of a substantial portion
of the Company’s assets: (A) a transfer to an entity that is controlled by the
Company’s stockholders immediately after the transfer, or (B) a

 

-3-



--------------------------------------------------------------------------------

transfer of assets by the Company to: (1) a stockholder of the Company
(immediately before the asset transfer) in exchange for or with respect to the
Company’s stock, (2) an entity, 50% or more of the total value or voting power
of which is owned, directly or indirectly, by the Company, (3) a Person, that
owns, directly or indirectly, 50% or more of the total value or voting power of
all the outstanding stock of the Company, or (4) an entity, at least 50% of the
total value or voting power of which is owned, directly or indirectly, by a
Person described in this subsection (iii)(B)(3). For purposes of this subsection
(iii), gross fair market value means the value of the assets of the Company, or
the value of the assets being disposed of, determined without regard to any
liabilities associated with such assets.

For purposes of this Section 1(e), persons will be considered to be acting as a
group if they are owners of a corporation that enters into a merger,
consolidation, purchase or acquisition of stock, or similar business transaction
with the Company.

(f) “Code” means the Internal Revenue Code of 1986, as amended. Any reference to
a section of the Code herein will be a reference to any successor or amended
section of the Code.

(g) “Common Stock” means the common stock of the Company.

(h) “Company” means Copart, Inc., a Delaware corporation, or any successor
thereto.

(i) “Consultant” means any person, including an advisor, engaged by the Company
or a Parent or Subsidiary to render services to such entity.

(j) “Director” means a member of the Board.

(k) “Disability” means total and permanent disability as defined in
Section 22(e)(3) of the Code.

(l) “Employee” means any person, including Officers and Directors, employed by
the Company or any Parent or Subsidiary of the Company. Neither service as a
Director nor payment of a director’s fee by the Company will be sufficient to
constitute “employment” by the Company.

(m) “Fair Market Value” means, as of any date, the value of the Common Stock as
the Administrator may determine in good faith by reference to the price of such
stock on any established stock exchange or a national market system on the day
of determination if the Common Stock is so listed on any established stock
exchange or a national market system. If the Common Stock is not listed on any
established stock exchange or a national market system, the value of the Common
Stock will be determined as the Administrator may determine in good faith.

(n) “Good Reason” means, within thirty (30) days following the expiration of any
Company cure period (discussed below) following the occurrence of one or more of
the following without Participant’s consent: (i) the assignment, reduction or
removal of Participant’s duties or position, either of which results in a
material diminution in Participant’s authority, duties or responsibilities with
the Company in effect immediately prior to such assignment, reduction or
removal; (ii) a material reduction by the Company of Participant’s base salary
as in effect

 

-4-



--------------------------------------------------------------------------------

immediately prior to such reduction; or (iii) the material change in geographic
location of Participant’s principal place of performing his or her duties as a
Service Provider of the Company by more than fifty (50) miles. In order for an
event to qualify as Good Reason, Participant must not terminate as a Service
Provider without first providing the Company with written notice of the acts or
omissions constituting the grounds for Good Reason within ninety (90) days of
the initial existence of the grounds for “Good Reason” and a reasonable cure
period of not less than thirty (30) days following the date of such notice.

(o) “Nonstatutory Stock Option” means an Option that by its terms does not
qualify or is not intended to qualify as an incentive stock option within the
meaning of Section 422 of the Code and the regulations promulgated thereunder.

(p) “Notice of Grant” means the portion of this Option Agreement to which these
Terms and Conditions of Stock Option Grant are attached.

(q) “Option” means this option to purchase shares of Common Stock granted
pursuant to this Option Agreement.

(r) “Parent” means a “parent corporation,” whether now or hereafter existing, as
defined in Section 424(e) of the Code.

(s) “Participant” means the person named in the Notice of Grant or such person’s
successor.

(t) “Service Provider” means an Employee, Director, or Consultant.

(u) “Share” means a share of the Common Stock, as adjusted in accordance with
Section 11 of this Option Agreement.

(v) “Subsidiary” means a “subsidiary corporation,” whether now or hereafter
existing, as defined in Section 424(f) of the Code.

2. Grant of Option. The Company hereby grants to the Participant this Option to
purchase the number of Shares set forth in the Notice of Grant, at the exercise
price per Share set forth in the Notice of Grant (the “Exercise Price”), subject
to all of the terms and conditions in this Option Agreement.

3. Vesting Schedule. Except as provided in Section 4, the Option awarded by this
Option Agreement will vest in accordance with the vesting provisions set forth
in the Notice of Grant. Shares scheduled to vest on a certain date or upon the
occurrence of a certain condition will not vest in Participant in accordance
with any of the provisions of this Option Agreement, unless Participant will
have been continuously a Service Provider from the Date of Grant until the date
such vesting occurs.

4. Administrator Discretion. The Administrator, in its discretion, may
accelerate the vesting of the balance, or some lesser portion of the balance, of
the unvested Option at any time. If so accelerated, such Option will be
considered as having vested as of the date specified by the Administrator.

 

-5-



--------------------------------------------------------------------------------

5. Exercise of Option.

(a) Right to Exercise. This Option may be exercised only within the term set out
in the Notice of Grant, and may be exercised during such term only in accordance
with the terms of this Option Agreement.

(b) Method of Exercise. This Option is exercisable by delivery of an exercise
notice, in the form attached as Exhibit B (the “Exercise Notice”) or in a manner
and pursuant to such procedures as the Administrator may determine, which will
state the election to exercise the Option, the number of Shares in respect of
which the Option is being exercised (the “Exercised Shares”), and such other
representations and agreements as may be required by the Company. The Exercise
Notice will be completed by Participant and delivered to the Company. The
Exercise Notice will be accompanied by payment of the aggregate Exercise Price
as to all Exercised Shares together with any applicable tax withholding. This
Option will be deemed to be exercised upon receipt by the Company of such fully
executed Exercise Notice accompanied by such aggregate Exercise Price.

6. Method of Payment. Payment of the aggregate Exercise Price will be by any of
the following, or a combination thereof, at the election of Participant.

(a) cash;

(b) check;

(c) consideration received by the Company under a formal cashless exercise
program adopted by the Company;

(d) by net exercise whereby the Option may be exercised in full or in part by
surrendering a portion of the Option as payment of the aggregate Exercise Price
per Share for the number of Shares subject to the Option to be exercised. The
number of Shares subject to the Option that would be surrendered in payment of
the Exercise Price would be determined by multiplying the number of Shares to be
exercised by the per Share Exercise Price, and then dividing the product thereof
by an amount equal to the per Share Fair Market Value on the date of exercise.
If the Fair Market Value of the Shares subject to the portion of the Option that
is surrendered pursuant to a net exercise exceeds the aggregate Exercise Price
of the Exercised Shares, the excess will be paid to the Participant in cash.

(e) surrender of other Shares which have a Fair Market Value on the date of
surrender equal to the aggregate Exercise Price of the Exercised Shares,
provided that accepting such Shares, in the sole discretion of the
Administrator, will not result in any adverse accounting consequences to the
Company.

7. Tax Obligations.

(a) Tax Withholding. Notwithstanding any contrary provision of this Option
Agreement, no certificate representing the Shares will be issued to Participant,
unless and until satisfactory arrangements (as determined by the Administrator)
will have been made by Participant with respect to the payment of income,
employment and other taxes which the Company determines must be withheld with
respect to such Shares. To the extent determined appropriate by the Company in
its discretion, it will have the right (but not the obligation) to satisfy any
tax withholding

 

-6-



--------------------------------------------------------------------------------

obligations by reducing the number of Shares otherwise deliverable to
Participant. If Participant fails to make satisfactory arrangements for the
payment of any required tax withholding obligations hereunder at the time of the
Option exercise, Participant acknowledges and agrees that the Company may refuse
to honor the exercise and refuse to deliver Shares if such withholding amounts
are not delivered at the time of exercise.

(b) Code Section 409A. Under Code Section 409A, an option that vests after
December 31, 2004 that was granted with a per Share exercise price that is
determined by the Internal Revenue Service (the “IRS”) to be less than the Fair
Market Value of a Share on the date of grant (a “Discount Option”) may be
considered “deferred compensation.” A Discount Option may result in (i) income
recognition by Participant prior to the exercise of the option, (ii) an
additional twenty percent (20%) federal income tax, and (iii) potential penalty
and interest charges. The Discount Option may also result in additional state
income, penalty and interest charges to Participant. Participant acknowledges
that the Company cannot and has not guaranteed that the IRS will agree that the
per Share exercise price of this Option equals or exceeds the Fair Market Value
of a Share on the Date of Grant in a later examination. Participant agrees that
if the IRS determines that the Option was granted with a per Share exercise
price that was less than the Fair Market Value of a Share on the date of grant,
Participant will be solely responsible for Participant’s costs related to such a
determination.

8. Rights as Stockholder. Neither Participant nor any person claiming under or
through Participant will have any of the rights or privileges of a stockholder
of the Company in respect of any Shares deliverable hereunder unless and until
certificates representing such Shares will have been issued, recorded on the
records of the Company or its transfer agents or registrars, and delivered to
Participant. After such issuance, recordation and delivery, Participant will
have all the rights of a stockholder of the Company with respect to voting such
Shares and receipt of dividends and distributions on such Shares.

9. Termination of Employment. If Participant ceases to be a Service Provider,
the Option will remain exercisable for twelve (12) months, unless such
termination is the result of a Covered Termination, in which case the Option
will remain exercisable through the Term/Expiration Date as set forth in the
Notice of Grant, to the extent the Option is vested on the date of termination
(but in no event later than the Term/Expiration Date as set forth in the Notice
of Grant), and subject to earlier termination as set forth in Section 11(c).
Unless otherwise provided by the Administrator, if on the date of termination
Participant is not vested as to the entire Option, the Shares covered by the
unvested portion of the Option will terminate. If after termination Participant
does not exercise the Option within the time specified herein, the Option will
terminate.

10. Leaves of Absence. Unless the Administrator provides otherwise, vesting of
the Option granted hereunder will be suspended during any unpaid leave of
absence. Participant will not cease to be an Employee in the case of (i) any
leave of absence approved by the Company, or (ii) transfers between locations of
the Company or between the Company, its Parent, or any Subsidiary.

11. Adjustments; Dissolution or Liquidation; Merger or Change in Control.

(a) Adjustments. In the event that any dividend or other distribution (whether
in the form of cash, Shares, other securities, or other property),
recapitalization, stock split, reverse stock split, reorganization, merger,
consolidation, split-up, spin-off, combination, repurchase, or

 

-7-



--------------------------------------------------------------------------------

exchange of Shares or other securities of the Company, or other change in the
corporate structure of the Company affecting the Shares occurs, the
Administrator, in order to prevent diminution or enlargement of the benefits or
potential benefits intended to be made available under the Option Agreement,
will adjust the number, class, and price of Shares covered by the Option.

(b) Dissolution or Liquidation. In the event of the proposed dissolution or
liquidation of the Company, the Administrator will notify Participant as soon as
practicable prior to the effective date of such proposed transaction. To the
extent an Option has not been previously exercised, the Option will terminate
immediately prior to the consummation of such proposed action.

(c) Change in Control. In the event of a merger or Change in Control, the Option
will be treated as the Administrator determines, including, without limitation,
that the Option will be assumed or an equivalent option substituted by the
successor corporation or a Parent or Subsidiary of the successor corporation
(the “Successor Corporation”).

In the event that the Successor Corporation does not assume or substitute for
the Option, Participant will fully vest in and have the right to exercise all
his or her outstanding Option, including Shares as to which the Option would not
otherwise be vested or exercisable. In addition, if the Option is not assumed or
substituted for in the event of a Change in Control, the Administrator will
notify Participant in writing or electronically that the Option will be fully
vested and exercisable for a period of time determined by the Administrator in
its sole discretion, and the Option will terminate upon the expiration of such
period.

For the purposes of this subsection (c), the Option will be considered assumed
if, following the Change in Control, the Option confers the right to purchase or
receive, for each Share subject to the Option immediately prior to the Change in
Control, the consideration (whether stock, cash, or other securities or
property) received in the merger or Change in Control by holders of Common Stock
for each Share held on the effective date of the transaction (and if holders
were offered a choice of consideration, the type of consideration chosen by the
holders of a majority of the outstanding Shares); provided, however, that if
such consideration received in the Change in Control is not solely common stock
of the Successor Corporation, the Administrator may, with the consent of the
Successor Corporation, provide for the consideration to be received upon the
exercise of an Option, for each Share subject to the Option, to be solely common
stock of the Successor Corporation equal in fair market value to the per share
consideration received by holders of Common Stock in the Change in Control.

Notwithstanding anything in this subsection (c) to the contrary, an Option that
vests, is earned or paid-out upon the satisfaction of one or more performance
goals will not be considered assumed if the Company or its successor modifies
any of such performance goals without Participant’s consent; provided, however,
a modification to such performance goals only to reflect the Successor
Corporation’s post-Change in Control corporate structure will not be deemed to
invalidate an otherwise valid Option assumption.

12. No Guarantee of Continued Service. PARTICIPANT ACKNOWLEDGES AND AGREES THAT
THE VESTING OF SHARES PURSUANT TO THE VESTING SCHEDULE HEREOF IS EARNED ONLY BY
CONTINUING AS A SERVICE PROVIDER AT THE WILL OF THE COMPANY (OR THE PARENT OR
SUBSIDIARY EMPLOYING OR RETAINING PARTICIPANT) AND NOT THROUGH THE ACT OF BEING
HIRED, BEING GRANTED THE OPTION OR ACQUIRING SHARES HEREUNDER. PARTICIPANT
FURTHER

 

-8-



--------------------------------------------------------------------------------

ACKNOWLEDGES AND AGREES THAT THIS AWARD AGREEMENT, THE TRANSACTIONS CONTEMPLATED
HEREUNDER AND THE VESTING SCHEDULE SET FORTH HEREIN DO NOT CONSTITUTE AN EXPRESS
OR IMPLIED PROMISE OF CONTINUED ENGAGEMENT AS A SERVICE PROVIDER FOR THE VESTING
PERIOD, FOR ANY PERIOD, OR AT ALL, AND WILL NOT INTERFERE IN ANY WAY WITH
PARTICIPANT’S RIGHT OR THE RIGHT OF THE COMPANY (OR THE PARENT OR SUBSIDIARY
EMPLOYING OR RETAINING PARTICIPANT) TO TERMINATE PARTICIPANT’S RELATIONSHIP AS A
SERVICE PROVIDER AT ANY TIME, WITH OR WITHOUT CAUSE.

13. Address for Notices. Any notice to be given to the Company under the terms
of this Option Agreement will be addressed to the Company, in care of its
General Counsel at Copart, Inc., 14185 Dallas Parkway, Suite 300, Dallas, Texas
75254, or at such other address as the Company may hereafter designate in
writing.

14. Non-Transferability of Option. This Option may not be transferred in any
manner otherwise than by will or by the laws of descent or distribution and may
be exercised during the lifetime of Participant only by Participant.

15. Binding Agreement. Subject to the limitation on the transferability of this
grant contained herein, this Option Agreement will be binding upon and inure to
the benefit of the heirs, legatees, legal representatives, successors and
assigns of the parties hereto.

16. Additional Conditions to Issuance of Stock. If at any time the Company will
determine, in its discretion, that the listing, registration or qualification of
the Shares upon any securities exchange or under any state or federal law, or
the consent or approval of any governmental regulatory authority is necessary or
desirable as a condition to the issuance of Shares to Participant (or his or her
estate), such issuance will not occur unless and until such listing,
registration, qualification, consent or approval will have been effected or
obtained free of any conditions not acceptable to the Company. The Company will
make all reasonable efforts to meet the requirements of any such state or
federal law or securities exchange and to obtain any such consent or approval of
any such governmental authority. Assuming such compliance, for income tax
purposes the Exercised Shares will be considered transferred to Participant on
the date the Option is exercised with respect to such Exercised Shares.

17. Administrator Authority. The Administrator will have the power to interpret
this Option Agreement and to adopt such rules for the administration,
interpretation and application of the Option Agreement as are consistent
therewith and to interpret or revoke any such rules (including, but not limited
to, the determination of whether or not any Shares subject to the Option have
vested). The Administrator has full authority and discretion to administer this
Option Agreement, including but not limited to the authority to: (i) modify or
amend the Option (subject to Section 21 of this Option Agreement), including,
but not limited to, the discretionary authority to extend the post-termination
exercise period of the Option, (ii) authorize any person to execute on behalf of
the Company any instrument required to effect the grant or amendment of the
Option previously granted or amended by the Administrator, and (iii) provide for
the transferability of the Option. All actions taken and all interpretations and
determinations made by the Administrator in good faith will be final and binding
upon Participant, the Company and all other interested persons. No member of the
Administrator will be personally liable for any action, determination or
interpretation made in good faith with respect to this Option Agreement.

 

-9-



--------------------------------------------------------------------------------

18. Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to the Option by electronic means or request
Participant’s consent by electronic means. Participant hereby consents to
receive such documents by electronic delivery through any on-line or electronic
system established and maintained by the Company or another third party
designated by the Company.

19. Captions. Captions provided herein are for convenience only and are not to
serve as a basis for interpretation or construction of this Option Agreement.

20. Agreement Severable. In the event that any provision in this Option
Agreement will be held invalid or unenforceable, such provision will be
severable from, and such invalidity or unenforceability will not be construed to
have any effect on, the remaining provisions of this Option Agreement.

21. Modifications to the Agreement. This Option Agreement constitutes the entire
understanding of the parties on the subjects covered. Participant expressly
warrants that he or she is not accepting this Option Agreement in reliance on
any promises, representations, or inducements other than those contained herein.
Modifications to this Option Agreement can be made only in an express written
contract executed by a duly authorized officer of the Company. Notwithstanding
anything to the contrary in this Option Agreement, the Company reserves the
right to revise this Option Agreement as it deems necessary or advisable, in its
sole discretion and without the consent of Participant, to comply with Code
Section 409A or to otherwise avoid imposition of any additional tax or income
recognition under Section 409A of the Code in connection to this Option.

22. Governing Law. This Option Agreement will be governed by the laws of the
State of Delaware, without giving effect to the conflict of law principles
thereof. For purposes of litigating any dispute that arises under this Option or
this Option Agreement, the parties hereby submit to and consent to the
jurisdiction of the State of Texas, and agree that such litigation will be
conducted in the courts of Dallas County, Texas, or the federal courts for the
United States for the Northern District of Texas, and no other courts, where
this Option is made and/or to be performed.

 

-10-



--------------------------------------------------------------------------------

EXHIBIT B

COPART, INC.

AMENDED AND RESTATED

STAND-ALONE STOCK OPTION AGREEMENT

EXERCISE NOTICE

Copart, Inc.

14185 Dallas Parkway, Suite 300

Dallas, Texas 75254

Attention:             

1. Exercise of Option. Effective as of today,
                                        ,                     , the undersigned
(“Purchaser”) hereby elects to purchase                 shares (the “Shares”) of
the Common Stock of Copart, Inc. (the “Company”) under and pursuant to the
Amended and Restated Stand-Alone Stock Option Agreement dated June 2, 2015 (the
“Option Agreement”). The purchase price for the Shares will be
$                    , as required by the Option Agreement.

2. Delivery of Payment. Purchaser herewith delivers to the Company the full
purchase price of the Shares and any required tax withholding to be paid in
connection with the exercise of the Option.

3. Representations of Purchaser. Purchaser acknowledges that Purchaser has
received, read and understood the Option Agreement and agrees to abide by and be
bound by their terms and conditions.

4. Rights as Stockholder. Until the issuance (as evidenced by the appropriate
entry on the books of the Company or of a duly authorized transfer agent of the
Company) of the Shares, no right to vote or receive dividends or any other
rights as a stockholder will exist with respect to the Shares subject to the
Option, notwithstanding the exercise of the Option. The Shares so acquired will
be issued to Participant as soon as practicable after exercise of the Option. No
adjustment will be made for a dividend or other right for which the record date
is prior to the date of issuance, except as provided in Section 11 of the Option
Agreement.

5. Tax Consultation. Purchaser understands that Purchaser may suffer adverse tax
consequences as a result of Purchaser’s purchase or disposition of the Shares.
Purchaser represents that Purchaser has consulted with any tax consultants
Purchaser deems advisable in connection with the purchase or disposition of the
Shares and that Purchaser is not relying on the Company for any tax advice.



--------------------------------------------------------------------------------

6. Entire Agreement; Governing Law. The Option Agreement is incorporated herein
by reference. This Exercise Notice and the Option Agreement constitute the
entire agreement of the parties with respect to the subject matter hereof and
supersede in their entirety all prior undertakings and agreements of the Company
and Purchaser with respect to the subject matter hereof, and may not be modified
adversely to the Purchaser’s interest except by means of a writing signed by the
Company and Purchaser. This Option Agreement is governed by the internal
substantive laws, but not the choice of law rules, of the State of Delaware.

 

Submitted by: Accepted by: PURCHASER COPART, INC.

 

 

Signature By

 

 

Print Name Title Address:

 

 

 

Date Received

 

-2-